Filed 12/12/14 P. v. Lara CA6
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H039842
                                                                     (Santa Cruz County
         Plaintiff and Respondent,                                   Super. Ct. No. F22718)

                  v.

RENE MIGUEL LARA,

        Defendant and Appellant.


         In May 2012, a complaint was filed charging defendant Rene Miguel Lara with
three felonies, namely, possession of a firearm by a felon (Pen. Code, § 29800, subd.
(a)(1));1 possession of ammunition by a prohibited person (§ 30305, subd. (a)(1)); and
possession of a controlled substance (methamphetamine) for sale (Health & Saf. Code,
§ 11378). It was further alleged that defendant had been convicted of two felonies, both
of which resulted in his having served prison terms, and he had not remained free of
prison custody (or the imposition of a term of jail custody) for a period of five years
(§ 667.5, subd. (b); prison priors). As to the third count, it was alleged, pursuant to
Health and Safety Code section 11370.2, subdivision (c), that defendant had previously
been convicted of having violated Health and Safety Code section 11351.
         Defendant moved to suppress seized evidence pursuant to section 1538.5. After
the motion was denied and defendant was held to answer on all charges, an information

         1
             All further statutory references are to the Penal Code unless otherwise stated.
was filed containing the same charges and special allegations. Defendant renewed his
motion to suppress. After the renewed motion was denied, defendant pleaded guilty to
count 1 and count 3 and admitted the two prison prior allegations. (Count 2 was
dismissed.) He was sentenced to an aggregate term of five years in prison.
       Defendant challenges the conviction entered on his guilty plea by contesting the
court’s denial of his suppression motion. Defendant asserted in that motion that the
warrant that was the basis for the search of his Watsonville residence was not supported
by sufficient facts establishing probable cause. Because the affidavit included facts from
a confidential informant, a portion of the affidavit was sealed and not available to
defendant. The trial court, after considering an unredacted version of the search warrant
affidavit in camera, concluded that there were sufficient facts to support the magistrate’s
issuance of the search warrant. Defendant challenges that ruling. He requests that this
court, under People v. Hobbs (1994) 7 Cal.4th 948 (Hobbs), perform an independent
review of the entire search warrant and affidavit, including the sealed materials, to
ascertain whether the trial court properly denied the suppression motion.
       Defendant also challenges the court’s imposition of a restitution fine in the amount
of $280 pursuant to section 1202.4 (and a corresponding fine under section 1202.45). He
contends that the court erred in that it purportedly intended to impose the statutory
minimum, which was $240.
       We conclude, after performing an independent review of the record pursuant to
Hobbs, supra, 7 Cal.4th 948, that the affidavit presented “sufficient competent evidence”
to support the magistrate’s finding of probable cause. The trial court therefore properly
denied the motion to suppress. We conclude further that defendant forfeited his
challenge to the imposition of the restitution fine and corresponding parole revocation
restitution fine, and we reject his contention that his challenge should nonetheless be
considered and found meritorious based upon his assertion of ineffective assistance of
counsel. We will therefore affirm the judgment.

                                             2
                               FACTUAL BACKGROUND
       I.     The Search Warrant and Accompanying Affidavit2
       In his affidavit, Officer Scott Parsons of the Watsonville Police Department
(Department) sought the issuance of a search warrant for a residence located at 130
Riverside Drive in Watsonville. He also sought in the requested warrant the inclusion of
an authorization to search defendant’s person and any vehicles registered to him. The
personal property sought in the affidavit included methamphetamine, various indicia of
sales of methamphetamine, and firearms. Officer Parsons indicated that he had been a
California police officer since 2008; had been, until July 2010, a patrol officer for the
Department where he had investigated, among other crimes, narcotics use, sales, and
possession; and was currently assigned to the Santa Cruz County Gang Task Force (Task
Force) where his duties included the investigation of gang-related crimes and
performance of surveillance operations (including the buying and selling of narcotics and
working with confidential informants).
       Officer Parsons averred that he had met with a confidential reliable informant
(CRI) within 10 days of his execution of the affidavit. He stated that the CRI was tested
because he/she in the past (1) had assisted law enforcement with information about illegal
activity; (2) had helped in several cases with narcotics and gang involvement; and (3) had
not given misleading information to law enforcement in any past cases while acting as an
informant. Officer Parsons suggested that it be assumed the CRI had prior felony
convictions and was assisting law enforcement “for case consideration and monetary
gain.” The officer indicated further that he did not want to reveal the identity of the CRI
because of the threat of bodily harm to the CRI or the CRI’s family members. The CRI
       2
        The summary information recited herein is from the search warrant and search
warrant affidavit—including a six-page exhibit that contains a redacted version of sealed
materials available to defendant—that were introduced as exhibits at the preliminary
hearing and which are a part of the appellate record.



                                              3
advised Officer Parsons that he/she was fearful of retaliation by the persons about whom
he/she was informing law enforcement.
       The CRI told Officer Parsons that he/she knew defendant, was aware that
defendant was involved in the sale of methamphetamine in Watsonville, and had
personally bought methamphetamine from defendant on several occasions. (After
speaking to the CRI, Officer Parsons performed a records check and determined that
defendant had a 1997 conviction for possession for sale of a controlled substance.) The
CRI also informed Officer Parsons that defendant lived at 130 Riverside and had been
residing there for approximately one year. Officer Parsons stated that he had personally
seen a Honda registered to defendant parked in front of that house several times, and that
another Task Force officer had observed defendant in front of the house within two
weeks of the affidavit’s execution.
       Within 10 days of the affidavit’s execution, Officer Parsons drove the CRI to the
Riverside Drive area and the CRI pointed out 130 Riverside Drive as defendant’s
residence. The CRI also identified defendant from a booking photograph Officer Parsons
showed him/her.
       Officer Parsons met with the CRI within 10 days of the affidavit’s execution at a
specified location to perform “a controlled buy of [m]ethamphetamine.” Officer Parsons
searched the CRI and confirmed that he/she had no drugs, money, or contraband on
his/her person. The officer checked to confirm the CRI was not under the influence of
drugs. Officer Parsons then gave the CRI some Task Force funds to be used to buy
drugs. Officer Parsons kept the CRI under “constant surveillance” and directed that the
CRI go to 130 Riverside to complete the transaction. The CRI walked to the residence,
making no stops along the way. A short time later, the CRI walked away from
130 Riverside Drive, and Officer Parsons observed the CRI walk to a predetermined
location. The officer met the CRI, obtained a baggie of suspected methamphetamine



                                            4
from him/her, and searched the CRI and found him/her to possess no money or any other
contraband.
       Officer Parsons indicated in his affidavit that the amount of methamphetamine in
the baggie was consistent with the amount of funds given to the CRI to complete the
controlled buy. He stated that he spoke to the CRI, and he/she informed him that
defendant had handed the CRI the baggie containing the suspected methamphetamine.
Officer Parsons later performed a test of the material in the baggie given to him by the
CRI. It tested presumptively positive for methamphetamine.
       II.    Execution of the Search Warrant3
       On the evening of May 4, 2013, Officer Parsons, along with other officers from
the Department, executed a search warrant at 130 Riverside Drive in Watsonville.
Officer Parsons, in an undercover vehicle, observed defendant and another man arrive at
the location in defendant’s truck, which he parked in the driveway. Officer Parsons, in
coordination with other officers, contacted, detained, and handcuffed defendant. Officer
Parsons told defendant he had a warrant to search his home and vehicle.
       After knocking and giving notice, Officer Parsons and two other officers entered
the residence through the unlocked front door. In response to Officer Parsons’s request,
defendant identified his room as one that had two locks on the door. Defendant said he
had the keys, which were retrieved from his truck. During a search of defendant’s room,
the officers located six grams of methamphetamine wrapped in plastic; a used
methamphetamine pipe; various pieces of plastic consistent with the packaging of
narcotics; 20 rounds of Winchester .44-caliber ammunition in the original box; a gun
cleaning kit; one “.38 Special” round; and a .44-caliber firearm. After Officer Parsons
arrested and Mirandized (Miranda v. Arizona (1966) 384 U.S. 436) defendant, he

       3
        The factual background is derived from the reporter’s transcript of the
preliminary hearing on October 15, 2012.



                                             5
admitted that “he had been selling [methamphetamine] for the past one to two months
outside of his house at 130 Riverside.” Defendant said that no one else used his room.
He also acknowledged that he owned the firearm and the .44-caliber rounds that were
found in his room.
                               PROCEDURAL HISTORY
       Defendant was charged by a felony complaint filed May 10, 2012, with possession
of a firearm by a felon (§ 29800, subd. (a)(1)), possession of ammunition by a prohibited
person (§ 30305, subd. (a)(1)), and possession of methamphetamine for sale (Health &
Saf. Code, § 11378). As to the drug possession charge, it was further alleged that,
pursuant to Health and Safety Code section 11370.2, subdivision (c), defendant had
previously been convicted of having violated Health and Safety Code section 11351. It
was also alleged in the complaint as to all three counts that defendant had two prison
priors (§ 667.5, subd. (b)).
       At the preliminary hearing in August 2012, defendant moved to suppress seized
evidence pursuant to section 1538.5. He contended the warrant authorizing the search
was not supported by probable cause. Defendant noted in the motion that “almost the
entire ‘Statement of Probable Cause’ [in the search warrant affidavit] was requested to be
sealed and presumably was sealed for reasons unknown to the defendant.” Defendant
argued further that the complaint should be dismissed under due process requirements
because the prosecution’s withholding of portions of the search warrant from defendant
prevented him from fully litigating the suppression motion. The People opposed the
motion, arguing that there was probable cause for issuance of the search warrant and that
it was proper for the magistrate to seal a portion of the affidavit to protect the identity of a
confidential informant.
       The preliminary examination and hearing on the suppression motion were
conducted on October 15 and 17, 2012. The court denied the motion to suppress and held
defendant to answer.

                                               6
       On October 25, 2012, the District Attorney filed an information that contained the
same charges and special allegations found in the complaint. Defendant filed a renewed
motion to suppress evidence pursuant to section 1538.5, which was opposed by the
People. On February 22, 2013, the court denied the renewed motion.
       On June 7, 2013, defendant pleaded guilty to count 1, possession of a firearm by a
felon (§ 29800, subd. (a)(1)), and count 3, possession of methamphetamine for sale
(Health & Saf. Code, § 11378). He also admitted the two prison priors. Count 2 was
dismissed in the interests of justice.4 In a separate but related case heard at the same time
(case number F24575), defendant pleaded guilty to possession of a firearm by a felon
(§ 29800, subd. (a)(1)), and admitted that he was on bail at the time of the commission of
that offense. Counsel stipulated that there was a factual basis for the plea.
       On June 17, 2013, the court sentenced defendant to the upper term of three years
on the count 1 conviction, adding two years for the prior prison term, for a total term of
five years. The court imposed a concurrent sentence of three years on count 3. In the
related case, the court imposed an additional term of two years and eight months, to run
consecutive to the sentence imposed in the main case. It also imposed a restitution fine
and a parole revocation restitution fine each in the amount of $280.
                                       DISCUSSION
       I.     Motion to Suppress
              A.     Background
       In his motion to suppress and in his renewed motion, defendant asserted that the
warrant authorizing the search was “not supported by provable, reviewable probable
cause.” He argued in both motions that “[a] portion of the affidavit here apparently has


       4
         The record does not reflect that there was a disposition as to the remaining
special allegation in the information as to count 3, i.e., the allegation pursuant to Health
and Safety Code section 11370.2, subdivision (c).



                                              7
been sealed—almost the entire Statement of Probable Cause that led to the issuance of
this warrant, preventing the defendant from litigating the lawfulness of the governmental
invasion of his precincts.”
       At the hearing on the first suppression motion on October 17, 2012, defense
counsel argued that her “hands [were] somewhat tied in these types of cases because the
Court and counsel are privy to information [she was] not privy to.” Defendant’s attorney
argued that, from the portion of the affidavit in support of probable cause that was made
available to her, it appeared there had been a controlled buy at the Watsonville address on
Riverside Drive; the police had observed the informant enter the house and return from it;
but the police at no time observed that defendant was present in the home at the time of
the controlled buy.
       The prosecution argued that, based upon the entirety of the affidavit, including the
sealed portion which the court had reviewed, there was probable cause demonstrated for
the issuance of the search warrant. The court—noting that in such cases its practice was
to attempt to release to the defense as much information as possible without jeopardizing
the informant’s safety—concluded that “in the release[d] portion alone there was
sufficient [information] to issue the search warrant and . . . there is more the Court has
reviewed.” It therefore denied the suppression motion.
       The renewed suppression motion was heard before a different judge on February
22, 2013. The court indicated it had considered the renewed suppression motion and the
People’s opposition, the prior motion and hearing transcript, and the exhibits to the
motion. After the matter was submitted without argument, the court denied the renewed
suppression motion.
       On appeal, defendant, citing Hobbs, supra, 7 Cal.4th 948, requests that this court
independently review the record, including the sealed portion of the affidavit, to
determine whether the trial court properly denied the motion to suppress. The Attorney
General joins in the request.

                                              8
              B.      The Search Warrant Was Supported By Probable Cause
       The Supreme Court has held that “taken together, the informant’s privilege ([Evid.
Code,] § 1041), the long-standing rule extending coverage of that privilege to information
furnished by the informant which, if disclosed, might reveal his or her identity, and the
codified rule that disclosure of an informant’s identity is not required to establish the
legality of a search pursuant to a warrant valid on its face ([Evid. Code,] § 1042,
subd. (b)) compel a conclusion that all or any part of a search warrant affidavit may be
sealed if necessary to implement the privilege [under Evidence Code section 1041] and
protect the identity of a confidential informant.” (Hobbs, supra, 7 Cal.4th at p. 971;
Evid. Code, § 1042, subd. (b).) Where the defendant moves to quash or traverse the
search warrant, the trial court should conduct an in camera hearing to determine if
“sufficient grounds exist for maintaining the confidentiality of the informant’s identity
. . . [and] then . . . determine[] whether the entirety of the affidavit or any major portion
thereof is properly sealed . . . .” (Hobbs, at p. 972.) “A defendant who desires to obtain
the identity of the informant when the prosecution invokes the privilege under [Evidence
Code] section 1041, has the burden of showing a reasonable possibility that the informant
could give evidence on the issue of guilt which might result in [the] defendant’s
exoneration. [Citation.]” (People v. Otte (1989) 214 Cal.App.3d 1522, 1535.)
       “Once the affidavit is found to have been properly sealed, the court should proceed
to determine ‘whether, under the “totality of the circumstances” presented in the search
warrant affidavit and the oral testimony, if any, presented to the magistrate, there was “a
fair probability” that contraband or evidence of a crime would be found in the place
searched pursuant to the warrant’ (if the defendant has moved to quash the warrant) or
‘whether the defendant’s general allegations of material misrepresentations or omissions
are supported by the public and sealed portions of the search warrant affidavit, including
any testimony offered at the in camera hearing’ (if the defendant has moved to traverse
the warrant). [Citation.]” (People v. Galland (2008) 45 Cal.4th 354, 364, quoting

                                               9
Hobbs, supra, 7 Cal.4th at pp. 974, 975.) Because the defendant and his counsel are
excluded from in camera proceedings in which the court reviews sealed portions of the
search warrant affidavit, the court takes it upon itself to protect the defendant’s rights
(Hobbs, at p. 970) and “to examine the affidavit for possible inconsistencies or
insufficiencies regarding the showing of probable cause” (id. at p. 973). The trial court is
capable of reviewing “all the relevant materials in camera to determine whether they will
support defendant’s challenges to the search warrant.” (Id. at p. 971.)
       The trial court’s standard of review depends upon whether the defendant has
moved to quash or has filed a motion to traverse the search warrant. (People v.
Heslington (2011) 195 Cal.App.4th 947, 957.) In the case of a motion to quash—the
motion made by defendant here—the defendant makes a facial challenge to the warrant,
claiming it lacks probable cause. (Hobbs, supra, 7 Cal.4th at pp. 965, 974.) “ ‘[T]he
warrant can be upset only if the affidavit fails as a matter of law [under the applicable
standard announced in Illinois v. Gates [(1983)] 462 U.S. [213,] 238] to set forth
sufficient competent evidence supportive of the magistrate’s finding of probable cause,
since it is the function of the trier of fact, not the reviewing court, to appraise and weigh
evidence when presented by affidavit as well as when presented by oral testimony.’ ”
(Id. at p. 975, quoting Skelton v. Superior Court (1969) 1 Cal.3d 144, 150.) “The
magistrate’s determination of probable cause is entitled to deferential review.
[Citations.]” (People v. Kraft (2000) 23 Cal.4th 978, 1041.)
       Here, defendant does not challenge the trial court’s order requiring that the sealed
portions of the search warrant affidavit remain under seal. His only challenge is to the
sufficiency of the affidavit establishing probable cause for the search warrant.




                                              10
       We have reviewed the affidavit in its entirety. (See Hobbs, supra, 7 Cal.4th at
p. 975; People v. Heslington, supra, 195 Cal.App.4th at p. 957, fn. 6.)5 We agree with
the trial court that, even without giving consideration to the sealed portions of the
affidavit, the redacted affidavit recites sufficient facts to support the magistrate’s finding
of probable cause. Defendant argues the lack of the affidavit’s specificity as to the
amount of money given to the CRI, the quantity of methamphetamine purchased, and the
“location or vantage point” of Officer Parsons in observing the CRI approach defendant’s
residence defeats a showing of probable cause. We disagree. Neither the precision of
detailed information nor perfection in the recitation of facts is required in an affidavit
supporting the issuance of a search warrant. (See United States v. Ventresca (1965)
380 U.S. 102, 108 [“affidavits for search warrants . . . must be tested and interpreted by
magistrates and courts in a commonsense and realistic fashion”].) And even were the
information in the redacted affidavit insufficient—which is not the case here—the
additional facts in the sealed portion of the affidavit further support the already sufficient
factual basis for a finding of probable cause based on the redacted affidavit. We
therefore conclude that the trial court properly denied defendant’s motion to suppress.
       II.    Restitution Fine and Parole Revocation Restitution Fine
       The court at sentencing imposed a restitution fine of $280 pursuant to section
1202.4. It also imposed and suspended a parole revocation restitution fine for the same
amount pursuant to section 1202.45.
       Defendant challenges the imposition of these fines. He claims the court intended
to impose the applicable statutory minimum fine under both statutes. When defendant
committed the crimes of which he was convicted (on May 4, 2012), the statutory
       5
         The unredacted version of the search warrant affidavit the court reviewed was
not originally part of the appellate record. We have obtained that document from the trial
court, and by order dated September 25, 2014, we have taken judicial notice of the
complete unredacted search warrant affidavit.



                                              11
minimum for the two fines was $240, while the statutory maximum was $10,000. (See
former § 1202.4, subd. (b)(1).) Under the 2011 legislation amending section 1202.4, the
minimum restitution fine that a court must impose was raised to $280 (while the
maximum remained $10,000). (See Stats. 2011, ch. 358, § 1, p. 3759.) He thus claims
the imposition of fines under sections 1202.4 and 1202.45 in amounts greater than the
then-applicable statutory minimums constituted a violation of the ex post facto clauses of
the California and federal Constitutions. (See U.S. Const., art. I, § 10, cl. 1; Cal. Const.,
art. I, § 9.) Defendant acknowledges that his trial counsel failed to object to the
imposition of these statutory fines. But he contends that his trial counsel was
prejudicially ineffective in failing to object, and therefore this court should order the
judgment modified to reflect the $240 fine amounts he contends to be correct.
       We conclude that defendant’s challenges to the restitution fine and to the
corresponding parole revocation restitution fine are forfeited due to trial counsel’s failure
to object at the sentencing hearing. (People v. Nelson (2011) 51 Cal.4th 198, 227; People
v. Gamache (2010) 48 Cal.4th 347, 409.). We therefore proceed with his ineffective
assistance of counsel claim.
       A criminal defendant has the right to the assistance of counsel. (U.S. Const., 6th
Amend.; Cal. Const., art. I, § 15.) This constitutional right to counsel entitles a defendant
not simply to “bare assistance” but rather to effective assistance. (People v. Jones (1991)
53 Cal.3d 1115, 1134.) An ineffective assistance of counsel claim requires a showing
that “counsel’s action was, objectively considered, both deficient under prevailing
professional norms and prejudicial.” (People v. Seaton (2001) 26 Cal.4th 598, 666, citing
Strickland v. Washington (1984) 466 U.S. 668, 687 (Strickland).) “[T]he burden is on the
defendant to show (1) trial counsel failed to act in the manner to be expected of
reasonably competent attorneys acting as diligent advocates and (2) it is reasonably
probable that a more favorable determination would have resulted in the absence of



                                              12
counsel’s failings.” (People v. Lewis (1990) 50 Cal.3d 262, 288; see also People v.
Weaver (2001) 26 Cal.4th 876, 961.)
       The first element of an ineffective assistance claim “requires a showing that
‘counsel’s representation fell below an objective standard of reasonableness.’
[Citations.]” (In re Marquez (1992) 1 Cal.4th 584, 602-603, quoting Strickland, supra,
466 U.S. at p. 688.) “ ‘In determining whether counsel’s performance was deficient, a
court must in general exercise deferential scrutiny . . .’ and must ‘view and assess the
reasonableness of counsel’s acts or omissions . . . under the circumstances as they stood
at the time that counsel acted or failed to act.’ [Citation.] Although deference is not
abdication [citation], courts should not second-guess reasonable, if difficult, tactical
decisions in the harsh light of hindsight.” (People v. Scott (1997) 15 Cal.4th 1188, 1212.)
“[T]here is a ‘strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.’ [Citation.]” (People v. Lucas (1995) 12 Cal.4th 415,
437 (Lucas), quoting Strickland, supra, 466 U.S. at p. 689.) And the California Supreme
Court has noted that if “the record on appeal sheds no light on why counsel acted or
failed to act in the manner challenged,” we must reject the claim on appeal “unless
counsel was asked for an explanation and failed to provide one, or unless there simply
could be no satisfactory explanation.” (People v. Pope (1979) 23 Cal.3d 412, 426
(Pope), disapproved on another ground in People v. Berryman (1993) 6 Cal.4th 1048,
1081, fn. 10.)
       The (second) “prejudice” element requires a showing that “that there is a
reasonable probability that, but for counsel’s unprofessional errors, the result would have
been more favorable to defendant, i.e., a probability sufficient to undermine confidence in
the outcome.” (In re Ross (1995) 10 Cal.4th 184, 201.) Prejudice requires a showing of
“a ‘ “demonstrable reality,” not simply speculation.’ [Citations.]” (People v. Fairbank
(1997) 16 Cal.4th 1223, 1241.)



                                             13
       The defendant bears the burden of establishing an ineffective assistance claim.
(Lucas, supra, 12 Cal.4th at p. 436; Pope, supra, 23 Cal.3d at p. 425.) “Surmounting
Strickland’s high bar is never an easy task. [Citations.]” (Padilla v. Kentucky (2010)
559 U.S. 356, 371].) In deciding an ineffective assistance claim, the reviewing court
need not inquire into the two components (deficient performance and prejudice) in any
particular order; in the event the defendant’s showing on one component is insufficient,
the court need not address the remaining component. (In re Cox (2003) 30 Cal.4th 974,
1019-1020.)
       Applying these principles, we conclude that defendant has failed to carry his
burden of showing prejudice. The only evidence in the record concerning the imposition
of the challenged fines was the following from the court: “There is a $280 restitution fine
. . . [¶] . . .[¶] We will have the $280 parole revocation restitution fine and that’s stayed
pending the successful completion.” The record does not include a copy of the probation
report, a document in which there is often found a recommendation to the court
concerning the imposition of fines such as those imposed under sections 1202.4 and
1202.45.
       Contrary to defendant’s assertion, nothing in the record demonstrates that the court
intended to impose the statutory minimum restitution fine and that the court therefore
erred by imposing a fine of $280, rather than $240. Defendant’s contention that the trial
court intended to impose the minimum fine under section 1202.4, subdivision (b)(1) is
speculative and does not establish prejudice. (People v. Fairbank, supra, 16 Cal.4th at
p. 1241.)
       “ ‘A judgment or order of the lower court is presumed correct. All intendments
and presumptions are indulged to support it on matters as to which the record is silent,
and error must be affirmatively shown.’ ” (Denham v. Superior Court (1970) 2 Cal.3d
557, 564.) Given that the record does not unequivocally show the trial court intended to
order the minimum restitution fine under section 1202.4, subdivision (b)(1), defendant

                                              14
has not met his burden of showing that, had trial counsel objected, it is reasonably
probable the trial court would have imposed a lower restitution fine. His failure to
demonstrate prejudice defeats his claim of ineffective assistance of counsel.
                                      DISPOSITION
       The judgment is affirmed.




                                            15
                      _______________________________
                      Márquez, J.




I CONCUR:




___________________________________________
 Bamattre-Manoukian, Acting P. J.




I CONCUR IN THE JUDGMENT ONLY:




_______________________________
 Grover, J.